Order reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, without prejudice, however, to defendants to move for such relief as may be appropriate under the circumstances. When defendants were in default in serving their answer, their remedy was a motion to open their default, upon appropriate proof, and not a motion to extend their time to answer. The court had no power to grant the latter relief. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.